UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 6, 2010 PhotoMedex, Inc. (Exact Name of Registrant Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-11635 (Commission File Number) 59-2058100 (I.R.S. Employer Identification No.) 147 Keystone Drive, Montgomeryville, Pennsylvania 18936 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:215-619-3600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events. The Registrant announced the receipt of a multi-million dollar XTRAC laser systems order from its Middle East distributor. ITEM 9.01 Financial Statements and Exhibits. (d) EXHIBITS. 99.1Press Release, dated July 8, 2010 - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this current report to be signed on its behalf by the undersigned hereunto duly authorized. PHOTOMEDEX, INC. Date:July 8, 2010 By:/s/ Dennis M. McGrath Dennis M. McGrath President & Chief Executive Officer - 3 - EXHIBIT INDEX Exhibit No.Description 99.1Press Release of the Company, dated July 8, 2010. - 4 -
